Citation Nr: 0607893	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether service 
connection is warranted. 

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  He died in August 1996.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was remanded in April 2004 and now 
returns to the Board for appellate review.

In her substantive appeal, the appellant requested a video-
conference hearing before the Board.  This hearing was 
scheduled for February 2004; however, the appellant failed to 
show for the hearing.  See 38 C.F.R. §§ 20.702(d), 20.704(d) 
(2005).

The Board notes that in a rating decision dated in 
September 1996, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Additionally, in an August 1998 letter, the 
RO denied reopening of the appellant's claim on the basis 
that no new and material evidence had been received.  Thus, 
as reflected in the characterization of the issue on the 
first page of this decision, the Board is required to 
consider the issue of new and material evidence prior to any 
consideration of the merits of the appellant's service 
connection claim.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett 
v. Brown, 8 Vet. App. 1 (1995).  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed decision issued in August 1998, the RO 
determined that new and material evidence had not been 
received in order to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

3.  Evidence added to the record since the prior final 
denial, to include the veteran's service medical records, is 
neither cumulative nor redundant of the evidence of record at 
the time of the RO's 1998 denial and raises a reasonable 
possibility of substantiating the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

3.  The veteran died in August 1996 from acute lymphocytic 
leukemia (ALL).  

4.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

5.  ALL is not a disease for which a presumption of service 
connection is provided under the law based on exposure to 
herbicides in service.

6.  ALL was not shown in service, is not the result of a 
disease or injury incurred in service, and is not otherwise 
related to service; a malignant tumor was not manifested 
within one year of service discharge.

7.  The evidence does not establish that the appellant is 
helpless or blind; nearly helpless or blind; or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or that she is a patient in a nursing home 
because of mental or physical incapacity.

8.  The evidence does not show that the appellant requires 
the daily assistance of another to perform the activities of 
daily living or to protect herself from the dangers of her 
environment; she has not established a factual need for aid 
and attendance.

9.  The appellant is not bedridden nor substantially confined 
to her home or immediate premises by reason of permanent 
disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c) (2005).

2.  The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

3.  The schedular criteria for special monthly pension based 
on the need for regular aid and attendance or housebound 
status have not been met. 38 U.S.C.A. §§ 1502, 1541 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the appellant submitted an application 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death and a claim of entitlement 
to special monthly pension in September 2002, after the 
enactment of the VCAA.  The initial unfavorable decision was 
issued in November 2002, also after the enactment of the 
VCAA; however, the appellant was not provided adequate notice 
in accordance with the VCAA prior to such decision.  In 
Pelegrini, the Court of Appeals for Veterans Claims (Court) 
set out that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini at 120-123; see 
also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
April 2004, the appellant's claims were readjudicated and a 
supplemental statement of the case was provided to her in 
November 2005, such that she had the opportunity to respond to 
the remedial VCAA notice prior to Board consideration of her 
case.

Moreover, the Board's decision to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and implementing regulations.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Pertinent to the merits of the appellant's service connection 
and special monthly pension claims, the Board finds that the 
requirements with respect to the content of the VCAA notice 
were met in this case.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the April 2004 letter specifically informed the 
appellant of the information and evidence that was necessary 
to substantiate her new and material claim.  However, 
pertinent to the merits of her claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board observes that the April 2004 letter requested that she 
submit evidence supporting her appeal, to include competent 
medical evidence of an opinion supporting a casual link 
between the cause of the veteran's death and his active 
service.  Moreover, the November 2002 rating decision, April 
2003 statement of the case, and November 2005 supplemental 
statement of the case advised the appellant of the provisions 
governing service connection for the cause of a veteran's 
death and explained that, as the evidence did not show that 
the veteran died from a disease that is presumptive to 
service members who were exposed to Agent Orange or that he 
died from a disease otherwise related to his military 
service, service connection was not warranted.  Regarding the 
appellant's special monthly pension claim, the April 2004 
letter informed her that, in order to show entitlement to aid 
and attendance benefits, she must show that she was so 
helpless as to require the aid of another person to perform 
the personal functions required by everyday living, had 
bilateral vision of 5/200 or less, or was a patient in a 
nursing home.  The letter further indicated that, to 
establish entitlement to housebound benefits, the appellant 
must show that her disability confined her to her home, or 
she had one condition rated 100 percent disabling and another 
condition rated 60 percent or more disabling.  

In addition, VA informed the appellant in the April 2004 
letter about the information and evidence that VA would seek 
to provide.  Specifically, she was notified VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  She was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter 
further notified the appellant that, if she identified 
treatment for the veteran at a VA facility, VA would obtain 
the reports.  Furthermore, she was advised that VA would 
attempt to obtain private records for both her and the 
veteran if she completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

VA also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, in April 
2004, VA notified her that she must provide adequate 
identifying information for any records she wished VA to 
obtain and that it was her responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  Also, as indicated previously, 
the letter notified the appellant that VA would attempt to 
obtain private records for both herself and the veteran if 
she completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  
Additionally, she was informed that she should submit 
competent medical evidence of an opinion supporting a casual 
link between the cause of the veteran's death and his active 
service as well as evidence of treatment for any disability 
she may have.  The appellant was advised that such evidence 
may include a statement for a physician, containing the 
physical and clinical findings, the results of any laboratory 
tests or X-rays, and the dates of examinations and tests, as 
well as statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner her disability had become worse.  The appellant 
was further informed that, if she or the veteran had not been 
examined or treated by a doctor and she could not submit 
other evidence of increased disability, she may submit her 
own statement which completely described her and/or the 
veteran's symptoms, their frequency and severity, and other 
involvement, extension, and additional disablement caused by 
the disability.  

With respect to the fourth element of notice, the April 2004 
letter requested that the appellant inform VA if there is any 
other evidence or information that she believed would support 
her claims and, if such evidence or information was in her 
possession, to send it to VA.  Specifically, she was advised 
to send any treatment records pertinent to her appeal, which 
included reports or statements from doctors, hospitals, 
laboratories, medical facilities, mental health clinics, X-
rays, physical therapy records, and surgical reports. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All available service medical 
records and private medical records pertinent to the veteran 
and appellant are in the claims file and were reviewed by the 
RO and the Board in connection with the appellant's claims.  
Moreover, the appellant has not identified any additional, 
outstanding records pertaining to the veteran's fatal ALL or 
her claimed disabilities that are necessary to render an 
equitable decision in this case. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  Regarding the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the Board finds that a current VA 
opinion is not necessary to decide the claim.  As the 
veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to ALL, any 
current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the appellant decades 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  Regarding the 
appellant's claim for special monthly pension, she was 
provided with a VA examination in June 2005 in order to 
adjudicate her claim.  The Board notes that the June 2005 VA 
examiner observed that the appellant had also been examined 
in April 2005 and the report was not contained in the claims 
file.  The Board finds that a remand to obtain such VA 
examination report is unnecessary as the June 2005 VA 
examiner discussed the April 2005 findings and indicated that 
the appellant's condition had not altered since such time.  
VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
statement of the case in April 2003 and a supplemental 
statement of the case in November 2005, which informed them 
of the laws and regulations relevant to her claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

II.  Whether New and Material Evidence has been Received to 
Reopen a Claim of Entitlement to Service Connection for the 
Cause of the Veteran's Death and, if so, Whether Service 
Connection is Warranted

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia (CLL), multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2005).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

As reported on the death certificate, the immediate cause of 
the veteran's death was ALL.  No underlying or contributing 
conditions were noted on the death certificate.  It is 
reported in the veteran's treatment records that he also had 
a diagnosis of chronic myelogenous leukemia (CML).  The 
appellant contends that the veteran's fatal ALL was caused by 
his exposure to herbicides while serving on active duty in 
Vietnam.  As such, the appellant contends that she is 
entitled to service connection for the cause of the veteran's 
death.  

In an August 1998 letter, the RO determined that new and 
material evidence had not been received in order to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In this regard, the RO 
had denied entitlement to service connection for the cause of 
the veteran's death on the merits in a September 1996 rating 
decision.  At the time of that decision, the veteran's death 
certificate showing that his death was caused by ALL and his 
Discharge Certificate (Form DD 214) showing service in 
Vietnam from December 1968 to December 1969 were of record.  
The RO determined that, as the veteran had service in 
Vietnam, he had been exposed to Agent Orange; however, the 
evidence of record failed to show that the veteran's fatal 
ALL may be associated with his service in Vietnam.  The RO 
also noted that ALL is not a disease for which a positive 
association exists between exposure to herbicides and the 
subsequent development of such condition.  Following the 
issuance of the September 1996 denial, post-service medical 
records pertinent to the veteran's treatment for ALL and CML 
were received.  In the August 1998 decision letter, the RO 
indicated that new and material evidence had not been 
received and as such, the appellant's claim was denied.  
Thereafter, in September 2002, the appellant submitted 
another application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
November 2002 rating decision on appeal denied the 
appellant's claim on the merits.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
reopening the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
that no new and material evidence had been received was 
issued in August 1998.  At such time, the appellant was 
notified of the decision and her appellate rights.  There is 
no documentation contained in the claims file indicating that 
the appellant submitted a notice of disagreement or otherwise 
appealed such decision.  Thus, the August 1998 decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2005)]. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed her most recent claim to reopen in September 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2005), 
applies in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  Where the new and material 
evidence consists of a supplemental report from the service 
department, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (2005).  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final August 1998 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In October 2002, the RO received the veteran's service 
medical records.  Such were not of record at the time of the 
September 1996 or August 1998 RO decisions.  Therefore, 
pursuant to 38 C.F.R. § 3.156(c), the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  

Pertinent to the merits of the appellant's claim, the Board 
observes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis 
referable to ALL.  Moreover, at his November 1970 separation 
examination,  all systems were normal upon clinical 
evaluation. 

Post-service medical records detail treatment for ALL and 
CML.  However, such records do not demonstrate that the 
veteran manifested a malignant tumor within one year of his 
service discharge.  Specifically, as noted on the veteran's 
death certificate, he had ALL for 18 months prior to his 
death in August 1996 and, as indicated by his service 
records, he was discharged in December 1970.  As such, there 
is no evidence that a malignant tumor manifested to a degree 
of 10 percent within the first year following the veteran's 
service discharge.  Therefore, presumptive service connection 
is not warranted for ALL.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Pertinent to the appellant's argument that the veteran's 
fatal ALL was a result of exposure to Agent Orange when he 
served in Vietnam, the Board observes that the evidence of 
record demonstrates that the veteran served in Vietnam for 
approximately six months between July 1969 and January 1970.  
As such, it is presumed that he was exposed to herbicides, to 
include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

As indicated previously, VA regulations provide that the 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied:  chloracne or other acneform disease 
consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia (CLL), 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2005).  VA's Secretary has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As the veteran did not have a diagnosis of 
any of the above-indicated diseases for which service 
connection is presumed for veterans exposed to an herbicide 
agent during active service, presumptive service connection 
is not warranted for his fatal ALL.

Even though the presumptive service connection is not 
warranted, the appellant is not precluded from establishing 
service connection for the cause of the veteran's death with 
proof of actual direct causation from exposure from a 
herbicide agent.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  In this case, however, there is no 
competent evidence to support a finding that the cause of 
veteran's death was caused or aggravated by exposure to a 
herbicide agent, related to a disease or injury which had its 
onset in service, or is otherwise related to service.

The veteran was not service-connected for any disability 
during his lifetime.  Also, his service medical records are 
negative for complaints, treatment, or diagnoses referable to 
ALL.  Additionally, while the evidence shows that the veteran 
died of ALL and had a diagnosis of CML during his lifetime, 
there is no medical evidence that such diseases are related 
to exposure to a herbicide agent, related to a disease or 
injury which had its onset in service, or is otherwise 
related to service.  Post-service medical records are 
negative for any reference to herbicide exposure or service 
as a cause of the veteran's death.  Rather, the evidence of a 
nexus between active duty service and the veteran's fatal ALL 
is limited to the appellant's own statements.  This is not 
competent evidence since laypersons, such as the appellant, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, there is no competent evidence that the 
veteran's cancer had its onset in military service, or within 
the one year presumptive period following service. 

For the foregoing reasons, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   

III.  Special Monthly Pension Claim

The appellant claims that she is completely disabled and 
unable to work.  As such, she contends that she is entitled 
to special monthly pension based on the need for aid and 
attendance or housebound status. 

The evidence of record reflects that the appellant has been 
treated for diagnoses of hypertension, chronic headaches, 
seizure disorder, and depression/anxiety.  However, for the 
following reasons, the Board finds that she is not entitled 
to special monthly pension as such disorders do not result in 
the need for regular aid and attendance or render her 
housebound.

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance, or if not in need of aid and 
attendance, by reason of being housebound. See 38 U.S.C.A. § 
1541(d), (e); 38 C.F.R. § 3.351(a)(5).  The criteria for 
establishing the need for regular aid and attendance requires 
that the surviving spouse: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(c).  

The evidence of record does not indicate that the appellant 
meets either of the first two criteria. First, there is no 
evidence that the appellant is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less.  Specifically, at her June 2005 VA examination, she had 
20/25 vision in the left eye and 20/30 vision in the right 
eye with her glasses.  Moreover, the evidence does not 
demonstrate that the appellant is a patient in a nursing home 
as a result of mental or physical incapacity.  In this 
regard, the June 2005 VA examiner noted that the appellant 
resided in her own apartment. 

The question remains, however, as to whether the appellant's 
disabilities entitle her to special monthly pension based 
upon aid and attendance as a factual matter.  A factual need 
for aid and attendance exists if a claimant is unable to 
dress or undress herself, keep herself ordinarily clean and 
presentable, feed herself or attend to the wants of nature, 
or protect herself from the hazards and dangers incident to 
her daily environment.  In addition, an individual who is 
bedridden (as that term is defined by regulation) meets the 
criteria for aid and attendance.  See 38 C.F.R. § 3.352(a).

At the appellant's June 2005 VA examination, the examiner 
indicated that she was able to dress herself, keep herself 
ordinarily clean and presentable, feed herself, and go to the 
bathroom without assistance.  It was also noted that the 
appellant was able to protect herself from the ordinary 
hazards of daily living.  She was observed to be ambulatory 
and could get out of her apartment without assistance if 
there was a hazardous situation.  The examiner stated that 
the appellant did not require the regular assistance of 
another person for activities of daily living.  Additionally, 
the examiner indicated that the appellant was not bedridden.

The remaining issue is whether the appellant is entitled to 
special monthly pension based on housebound status.  The 
requirement that the surviving spouse be "permanently 
housebound" is met when the surviving spouse is 
substantially confined to her dwelling and the immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  See 38 C.F.R. § 3.351(f).  

At the appellant's June 2005 VA examination, she reported 
that she preferred to stay in her apartment or go across the 
hall to her daughter's apartment because, if she left her or 
her daughter's apartments, her headaches and anxiety 
increased.  However, the examiner found that the appellant 
was not restricted by physician order or other healthcare 
provider order to her home or by physical necessity.

For the foregoing reasons, the Board finds that the appellant 
is not entitled to special monthly pension based on the need 
for regular aid and attendance or housebound status.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence 
is against the appellant's claim and, as such, that doctrine 
is not applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107.   


ORDER

The application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is granted.

Service connection for the cause of the veteran's death is 
denied. 

Special monthly pension based on the need for regular aid and 
attendance or housebound status is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


